Name: Regulation No 767/67/EEC of the Council of 26 October 1967 amending Regulation No 142/67/EEC on export refunds on colza, rape and sunflower seeds
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 284 Official Journal of the European Communities 28.10.67 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES No 261/3 REGULATION No 767/67/EEC OF THE COUNCIL of 26 October 1967 amending Regulation No 142/67/EEC on export refunds on colza, rape and sunflower seeds HAS ADOPTED THIS REGULATION: Article 1 ofThe following shall be substituted for Article 4 Regulation No 142/67/EEC : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation No 136/66/ EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, and in particular Article 28 thereof ; Having regard to Council Regulation No 162/66/ EEC2 of 27 October 1966 on trade in oils and fats be ­ tween the Community and Greece, and in particular Article 8 thereof; Having regard to the proposal from the Commission ; Whereas, in view of normal trade practices on the world market, Article 4 (2 ) of Council Regulation No 142/67/EEC3 of 21 June 1967 on export refunds on colza, rape and sunflower seeds makes provision for the possibility of the refund being fixed in ad ­ vance in respect of exports to be effected within a period of two months following the lodging of the application ; Whereas terms of purchase in certain third countries differ from international practice ; whereas exports to these countries run into serious difficulties because of the length of time it takes to fulfil contracts ; whereas provision should therefore be made for the possibility of the refund being fixed in advance in respect of these exports for a longer period than that referred to in Article 4 (2) of the above-mentioned Regulation ; ' 1 . The amount of the refund applicable shall be that in force on the day of exportation . 2 . However, on application by the party con ­ cerned, the refund applicable on the day on which the application is lodged, adjusted on the basis of the target price valid at the time of exportation , shall be applied to a transaction to be effected in the Member State in which the application was lodged within a period expiring at the end of the second month following the month in which the application was lodged. Where terms of purchase in .the country of desti ­ nation make this necessary, this period may be extended in respect of the exports concerned until the end of the sixth month following the month in which the application was lodged. 3 . In the cases referred to in paragraph 2, the application shall be accompanied by a deposit which , except in cases of force majeure, shall be forfeited in whole or in part if the transaction is not effected within the period specified above.' Article 2 1 OJ No 172, 30.9.1966, p . 3025/66 . 2 OJ No 197, 29.10.1966, p . 3393 /66 . 3 OJ No 125, 26.6.1967, p . 2461/67. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 26 October 1967 . For the Council The President H. HOECHERL